 



Exhibit 10.18a
EMS TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
TERMS OF DIRECTOR STOCK OPTION
Form 5-18-07
     This TERMS OF DIRECTOR STOCK OPTION sets forth certain terms of, and is
included as part of, each Stock Option Agreement (the “Agreement”) that
specifically refers to this Form and that has been issued from time to time by
EMS TECHNOLOGIES, INC., a Georgia corporation (hereinafter referred to as the
“Corporation”) to certain members of its Board of Directors (herein,
“Director”).
WITNESSETH
     WHEREAS, the Board of Directors (the “Board”) of the Corporation has
adopted a stock incentive plan for the directors, officers and employees of the
Corporation or its subsidiary corporations, which Plan is known as the “EMS
Technologies, Inc. 2007 Stock Incentive Plan” (hereinafter referred to as the
“Plan”);
     WHEREAS, on the Date of Grant specified in the Agreement the Director was
elected to serve as a member of the Board for the forthcoming year; and
     WHEREAS, the Plan provides for the automatic grant to the Director, in the
circumstances of such election, of a stock option (the “Option”) to purchase
shares of the Corporation’s common stock as hereinafter set forth.
     NOW, THEREFORE, the following terms are included and incorporated in the
Agreement:
     1. Incorporation of Plan. The Option has been granted pursuant to the
provisions of the Plan, and the terms and definitions of the Plan, as it may be
amended from time to time, are incorporated by reference into this Stock Option
Agreement and made a part hereof. A copy of the Plan has been delivered or
otherwise made available to the Director.
     2. Grant of Option. Subject to the terms, restrictions, limitations and
conditions stated herein, the Agreement, when signed by the Director and
validated by the Corporation’s Secretary, evidences the grant by the Corporation
to the Employee, not in lieu of salary or other compensation, of the right and
option, which is not an ISO, to purchase all or any part of an aggregate of the
number of shares of the Corporation’s $.10 par value common stock (the “Common
Stock”), specified in the Agreement, beginning on the First Date for Exercise
specified in the Agreement.
     The Option shall expire and is not exercisable after 5:00 p.m., Atlanta
time, on the Expiration Date specified in the Agreement (the “Expiration Date”),
or such other date as determined pursuant to Section 8 or 9 below.
     Notwithstanding the beginning date for exercise specified in the second
preceding paragraph, but subject to the provisions of the preceding paragraph
with respect to expiration of the Option, the Option may be exercised as to all
or any portion of the full number of shares subject thereto if: (a) a tender
offer or exchange offer has been made for shares of the Common Stock, other than
one made by the Corporation, provided that the corporation, person or other
entity making such offer purchases or otherwise acquires shares of Common Stock
pursuant to such offer; or (b) any person or group (as such terms are defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Act”)), becomes the holder of 50% or more of the outstanding shares of Common
Stock. If either of the events

 



--------------------------------------------------------------------------------



 



specified in this paragraph has occurred, the Option shall be fully exercisable:
(x) in the event of (a) above, during the period commencing on the date the
tender offer or exchange offer is commenced and ending on the date such offer
expires and is not extended; or (y) in the event of (b) above, during the 30-day
period commencing on the date upon which the Corporation is provided a copy of a
Schedule 13D or amendment thereto, filed pursuant to Section 13(d) of the Act
and the rules and regulations promulgated thereunder, indicating that any person
or group has become the holder of 50% or more of the outstanding shares of
Common Stock. In the case of (a) above, if the Corporation, person or other
entity making the offer does not purchase or otherwise acquire shares of Common
Stock pursuant to such offer, then the Director’s right under this paragraph to
exercise the Option shall terminate, the Director and the Corporation shall
rescind any exercise of the Option pursuant to this paragraph, and the Option
shall be reinstated as if such exercise had not occurred.
     3. Purchase Price. The price per share to be paid by the Director for the
shares subject to the Option shall be the Exercise Price specified in the
Agreement.
     4. Exercise Terms. Beginning on the date specified above, and prior to the
expiration of the Option as provided in Section 2 hereof, the Director may
exercise this Option as to all such number of shares, or as to any part thereof,
at any time and from time to time during the remaining term of the Option;
provided that the Director must exercise the Option for at least the lesser of
100 shares or the unexercised portion of the Option. In the event the Option is
not exercised with respect to all or any part of the shares prior to its
expiration, the shares with respect to which the Option was not exercised shall
no longer be subject to the Option.
     5. Option Non-Transferable. The Option and all rights thereunder are
neither assignable nor transferable by the Director other than by will or under
the laws of descent and distribution, or pursuant to a Qualified Domestic
Relations Order, and during the Director’s lifetime this Option is exercisable
only by him (or by his guardian or legal representative, should one be
appointed, or qualified transferee). More particularly (but without limiting the
generality of the foregoing), this Option may not be assigned, transferred
(except as aforesaid), pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of this Option contrary to the provisions hereof shall be null
and void and without legal effect.
     6. Notice of Exercise of Option. This Option may be exercised by the
Director, or by his administrator, executor, personal representative or
qualified transferee, by a written notice (in substantially the form of the
“Notice of Exercise” attached hereto as Annex A) signed by the Director, or by
such administrator, executor, personal representative or qualified transferee,
and delivered or mailed to the Corporation at its principal office in Norcross,
Georgia, to the attention of the President, Treasurer or such other officer as
the Corporation may designate. Any such notice shall (a) specify the number of
shares of Common Stock which the Director or such administrator, executor,
personal representative or qualified transferee, as the case may be, then elects
to purchase, and (b) be accompanied by (i) a certified or cashier’s check
payable to the Corporation, or personal check acceptable to the Corporation, in
payment of the total price applicable to the shares so purchased, or (ii)
(subject to any restrictions referred to in Annex A) shares of Common Stock,
owned by him and duly endorsed or accompanied by stock transfer powers, or in
lieu thereof, the form of Attestation of Share Ownership attached as Annex B
executed with respect to such number of such shares, having a Fair Market Value
equal to the total purchase price applicable to the shares so purchased, or
(iii) such a check, and the number of such shares (or attestation with respect
thereto) whose Fair Market Value when added to the amount of the check equals
the total purchase price applicable to such purchased shares. Such notice shall
also be accompanied by such a check or shares of Common Stock in payment of
applicable withholding and employment taxes,

 



--------------------------------------------------------------------------------



 



or the person exercising the Option shall authorize (by use of Annex B or
otherwise) the withholding of shares of Common Stock otherwise issuable under
the Option in payment of such taxes, all as set forth on Annex A and subject to
any restrictions referred to therein. Upon receipt of any such notice and
accompanying payment, and subject to the terms hereof, the Corporation agrees to
cause to be issued to the Director or to such administrator, executor, personal
representative or qualified transferee, as the case may be, stock certificates
for the number of shares specified in such notice registered in the name of the
person exercising the Option.
     7. Adjustment in Option. If, prior to the complete exercise of the Option,
there shall be a change in the outstanding Common Stock by reason of one or more
stock splits, stock dividends, combinations or exchanges of shares,
recapitalizations or similar capital adjustments, then the number, kind and
option price of the shares remaining subject to the Option shall be equitably
adjusted in accordance with the terms of the Plan, so that the proportionate
interest in the Corporation represented by the shares then subject to the Option
shall be the same as before the occurrence of such event.
     8. Termination as a Director. If the Director for any reason ceases to be a
member of the Board of Directors of the Corporation (such event being
hereinafter referred to as a “Termination”), then:
(a) To the extent the Option shall have become exercisable on or prior to the
date of Termination, it shall remain exercisable until the Expiration Date; and
(b) Any portion of the Option that had not become exercisable on or prior to the
date of Termination shall immediately terminate and shall not thereafter become
exercisable.
     The Option does not confer upon the Director any right with respect to
continuance as a member of the Board of Directors of the Corporation.
     9. Competitive Activities. The Option is subject to Section 9.2 of the
Plan, which provides that if the Director provides services to a competitor of
the Corporation or any of its Subsidiaries, whether as an employee, officer,
director, independent contractor, consultant, agent or otherwise, such services
being of a nature that can reasonably be expected to involve the skills and
experience used or developed by the Director while an employee or Director of
the Corporation or any such Subsidiary, then the Director’s rights under the
Option shall thereupon be forfeited and terminated, subject to a determination
to the contrary by the Committee.
     10. Binding Agreement. This Agreement, including the terms and conditions
set forth in this Terms of Stock Option, shall be binding upon the Director and
the Corporation, and their representatives, successors and assigns.

 



--------------------------------------------------------------------------------



 



ANNEX A
EMS TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
Notice of Exercise
of Stock Option
     The undersigned hereby notifies EMS Technologies, Inc. (the “Corporation”)
of his or her election to exercise an option to purchase                 shares
of the Corporation’s common stock, $.10 par value (the “Common Stock”), pursuant
to that Stock Option Agreement (the “Agreement”) between
                               (the “Director”) and the Corporation dated
                    ,      . Accompanying this Notice is (1) a certified or
cashier’s check (or other check acceptable to the Corporation) in the amount of
$                               payable to the Corporation and/or (2) (subject
to such restrictions as may be determined to be necessary or appropriate to
avoid earnings charges or other adverse consequences to the Corporation under
applicable accounting or tax rules or regulations)                      shares
of the Common Stock presently owned by the undersigned and duly endorsed or
accompanied by stock transfer powers, or in lieu thereof, the form of
Attestation of Share Ownership attached as Annex B to the Agreement, executed
with respect to the number of such shares, having an aggregate Fair Market Value
(as defined in the EMS Technologies, Inc. 2007 Stock Incentive Plan (the
“Plan”)) as of the date hereof of $                    , such amounts being
equal, in the aggregate, to the purchase price per share set forth in Section 3
of the Agreement multiplied by the number of shares being hereby purchased (in
each instance subject to appropriate adjustment pursuant to Section 7 of the
Agreement).
     Also accompanying this Notice is my check in the amount of
$                    ,in payment of federal and state income withholding and
employment taxes applicable to this exercise. The amount of such payment is
based on advice received from appropriate officials of the Corporation
responsible for the administration of its payroll and employment tax
obligations. Alternatively, or in addition, and subject to such restrictions as
may be determined to be necessary or appropriate to comply with Rule 16b-3 under
the Securities Exchange Act of 1934, or to avoid earnings charges or other
adverse consequences to the Corporation under applicable accounting or tax rules
or regulations, in full or partial payment of such taxes:
(1) I deliver herewith an additional                      shares of the Common
Stock (or the form of Attestation of Share Ownership with respect thereto)
presently owned by me, having an aggregate Fair Market Value as of the date
hereof of $                    ; and/or
(2) I hereby authorize the Corporation to withhold, from the shares of Common
stock otherwise issuable to me pursuant to this exercise,                     
such shares having an aggregate Fair Market Value at the date hereof of $
                    .
The sum of (i) any such check plus (ii) the Fair Market Value at the date hereof
of any shares of Common Stock specified in the foregoing clauses (1) and (2) is
not less than the amount of federal and state withholding and employment taxes
applicable to this exercise, and is not greater than the total of all federal
and state income and employment taxes to be owed by me as a result of such
exercise.
     IN WITNESS WHEREOF, the undersigned has set his or her hand and seal, this
      day of                     ,      .

            DIRECTOR OR HIS OR HER ADMINISTRATOR,
EXECUTOR, PERSONAL REPRESENTATIVE OR
QUALIFIED TRANSFEREE
                     

 



--------------------------------------------------------------------------------



 



         

ANNEX B
EMS TECHNOLOGIES, INC.
2007 Stock Incentive Plan
Attestation of Share Ownership
     Pursuant to the Notice of Exercise submitted herewith, I have elected to
purchase                      shares of the common stock of EMS Technologies,
Inc. (the “Company”), pursuant to the Stock Option Agreement dated
                     (the “Option”), at an aggregate exercise price of
$                     (the “Option Price”). I hereby attest to ownership of the
shares specified below (the ” shares”) and hereby tender the shares in payment
of (i) $                     of the Option Price, and (ii) $                    
of withholding and related taxes due upon exercise of the Option, in each case
based on their Fair Market Value on the date hereof (as determined under the
Plan) of $                     per share).
     I certify that I either (i) have held the Shares that I am tendering for at
least one year after acquiring such Shares through the exercises of an Incentive
Stock Option, or (ii) did not obtain such Shares through the exercise of an ISO.
      Although the Company has not required me to make actual delivery of
certificates evidencing the Shares, as a result of which I (and the co-owner, if
any of the shares) will retain ownership of such Shares, I represent that I,
with the consent and agreement of the co-owner (if any) of the Shares, have full
power to deliver and convey such certificates to the Company, and therefore
could have caused the Company to become sole owner of such Shares. The co-owner
of the Shares, by signing this form, consents to these representations and the
exercise of the Option by this notice.

                      Common Stock Certificate(s) No.     Number of     Number
of Shares Subject     or Brokerage Account     Shares Represented     to this
Attestation    
 
               
 
               

You are hereby instructed to apply towards the Option Price: (check one)

  o    The maximum number of whole shares necessary to pay the Option Price and
specified taxes, or, if fewer, the total number of listed Shares, with any
remaining amount to be paid by check accompanying the Notice of Exercise.     o
                         of the listed Shares with the remaining amount to be
paid by check accompanying the Notice of Exercise.

In each case, the balance of the Shares for which the Option is being exercised
will be issued as specified in the Notice of Exercise.

         
 
       
 
 
 
Name    
 
       
 
Date
 
 
Signature    
 
       
 
 
 
Co-Owner’s Name (if any)    
 
       
 
Date
 
 
Co-Owner’s Signature    

 



--------------------------------------------------------------------------------



 



Exhibit 10.18b
EMS TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
Stock Option Agreement
Evidencing Options Granted Automatically
For Continued Service on the Board of Directors

      Director:   Grant Date:

     As a non-employee member of the Board of Directors, you receive options to
purchase shares of EMS Common Stock on each date that you are elected to a
further term of service after five initial years. These options are granted
automatically as provided in Section 6.13 of the 2007 Stock Incentive Plan. As a
result of your election as a director at the Annual Meeting of Shareholders held
on the Grant Date, you have been granted the following option:

      Number of Shares: 5,000  
First Date for Exercise:
Exercise Price: $  
Expiration Date:

Your option is subject to the other terms specified in the Terms of Director
Stock Option, Form 5-18-07, which has been provided to you. You have also been
provided a copy of the Prospectus that outlines information, such as tax
consequences, related to your option and its exercise. Additional copies of
these documents, as well as of the Plan, may be obtained by contacting the
Company’s General Counsel or Secretary.
     When signed by you and validated by the initials of the Secretary, this
document constitutes the Agreement evidencing your option.
***********************************
I acknowledge and accept this Stock Option Agreement, including the
terms and conditions set forth in Terms of Director Stock Option,
Form 5-18-07, effective the Grant Date.

     
 
  Validated
 
   
 
   
 
  Secretary
 
   
 
Signature
    

